DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18, 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II - V or based on the elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/08/2020. Applicant’s election without traverse of Group I drawn to a fusion protein comprising human coagulation factor IX, a flexible peptide linker, at least one rigid unit comprising the CTP of human chorionic gonadotropin subunit and a half-life extending moiety. 
Applicant further elected from Species A: the flexible peptide linker: GSGGGGSGGGGSGGGGSGGGGSGGGGS; Species B: the rigid unit having amino acid sequence: SSSSKAPPPSLPSPSRLPGPSDTPILPQ; and Species C: Fc variant group comprising: hinge, CH2 and CH3 regions of human IgG2 containing mutations Pro331Ser, Thr250Gln and Met428Leu in the reply filed on July 8th 2020 is acknowledged.
Priority
This application was filed on 10/09/2019 and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/CN2017/079872 filed 04/10/2017, 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant submitted the certified English translation of the foreign priority document and therefore the benefit of the foreign priority is restored and the effective filing date of the instant claims under examination is 08/19/2016.

Claim status
Claims 1, 5, 12, 16-17 are examined on the merits in this office action.

Double Patenting – Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1, 5, and 12 are again rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 18 of U.S. Patent No. 11,123,438. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application either are anticipated by or are obvious over the referenced claims.
Regarding instant claim 1, the ‘438 patent includes claims reciting a linker peptide used for constructing a fusion protein that comprises a flexible peptide and a rigid peptide, flexible linker wherein the flexible peptide comprises one or more flexible units and the rigid peptide comprises one or more rigid units, wherein the flexible unit comprises an amino acid sequence selected from the group consisting of: i) GSGGGSGGGGSGGGGS (SEQ ID NO: 21); ii) GSGGGGSGGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 22); iii) GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 23); iv) GSGGGGSGGGGSGGGGS (SEQ ID NO: 24): v) GGGSGGGSGGGSGGGSGGGS (SEQ ID NO: 25); and vi) GGSGGSGGSGGS (SEQ ID NO: 26) and the rigid unit comprises an amino acid sequence selected from the group consisting of: i) SSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 27); ii) PRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 28); iii) SSSSKAPPPS (SEQ ID NO: 29); iv) SRLPGPSDTPILPQ (SEQ ID NO: 30); and 2Application No.: 16/326,412 Attorney Docket No.: 15079.0002-00000 v) SSSSKAPPPSLPSPSR (SEQ ID NO: 31) (claim 1). ‘438 patent further recites K2 is a protein that prolongs the circulation half-life (claim 2) and that K2 may be an Fc fragment of an immunoglobulin (claim 3). This read on the half-life extending moiety. ‘438 patent further recites that the fusion protein comprises K1 which is a biologically 
Regarding the instant claim 5, the ‘438 patent further claims that the fusion protein comprises a biologically active molecule that maybe a human coagulation factor (claim 5 and 6) and the Fc fragment of human IgG (claim 6). The instant SEQ ID NO: 1 is the coagulation factor IX. Therefore, the recitation of coagulation factor IX of ‘438 anticipates the instant SEQ ID NO: 1. 
Regarding instant claim 12, the ‘438 patent claims the fusion protein where the rigid unit comprises a carboxy-terminal peptide of the human chronic gonadotropin β-subunit (claim 31) and comprises 1, 2, 3, 4, or 5 rigid units (Claims 1 and 18).
Therefore, the instant claims 1, 5 and 12 are anticipatory over the claims 1-3, 5-6 and 18 of the ‘438 patent.
Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that independent claim 1 has been amended to include the limitations of claims 14 and 15 and that none of claims of the '438 Patent disclose hFIX fusion protein comprising such an Fc variant. When considering claims 1 to 5 and 18 to 19 of the '438 Patent, a fusion protein is recited where the K1 may be blood coagulation factor IX, but the K2 is selected from an Fc fragment of an immunoglobulin, among others (not an Fc variant). When considering claims 6 to 9 of the '438 Patent, although it is recited that K2 may be an Fc variant, K1 is human coagulation factor VII, human coagulation factor VIII, Exendin-4, human interleukin 7, or human growth hormone (not factor IX). 
The arguments presented above have been fully considered but are unpersuasive because the ‘438 patent does list factor IX as one of the options for the fusion protein (See claim 5). In addition both the Fc fragment and the Fc variant are also recited as one of the option for the fusion protein (See claim 3 and 6). One of ordinary skill in the art can clearly envisage a fusion protein comprising factor IX and Fc fragment or Fc variant using the flexible peptide linkers recited. Furthermore, the examiner sought guidance from the specification of the ‘438 patents with regards to the definition of fragment and the specification discloses that “...the Fc fragments may be wild-types or variants” (see col. 6, line 57-58). It is therefore clear that the applicant has used the two terms interchangeably. Regarding the FC variants sequences, the ‘438 patent recites variants which encompass the instant sequences (claim 3 and 6). With regards to the amendment of claim 1, the amendment does not overcome the rejection because the claim now recites a result which will be expected with the fusion protein comprising factor IX and Fc fragment. The arguments are therefore unpersuasive and the rejection is maintained.
Examiners comment and allowable subject matter
A fusion protein of human coagulation factor IX comprising, in order from N-terminus to C-terminus, human coagulation factor IX, a flexible peptide linker, at least one rigid unit comprising the carboxyl terminal peptide of human chorionic gonadotropin β subunit and a half-life extending moiety, wherein the half-life extending moiety comprises an immunoglobulin the prior art.
The closest prior art is US 2015/0353911A1 hereinafter the ‘911 publication.
‘911 teaches a chimeric clotting factor that comprises a clotting factor an enhancer moiety, and an optionally a linker moiety between the activatable clotting factor and an enhancer moiety (claim 1). The ‘911 publication further teaches that the clotting/factor includes FIX (claim 93, 108 and paragraph [0042]. The ‘911 publication further teaches that in some embodiments, the chimeric protein further comprises a heterologous moiety such as a half-life extender, a linker moiety and an enhancer moiety, such as β subunit of the C-terminal peptide (CTP) of human chorionic gonadotropin [0009].
‘911 does not teach a fusion protein comprising, in order from N-terminus to C-terminus, hFIX, a flexible peptide linker, at least one carboxy terminal peptide (CTP) rigid unit, and a half-life extending moiety. Specifically, ‘911 does not teach the CTP used as a "rigid linker", which forms part of a new linker sequence together with the flexible peptide linker to connect hFIX and the half-life extending moiety.

Claim Objections
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 5 and 12 are rejected. Claims 16-17 are objected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615